Case 1:07-cr-20081-BB Document 192 Entered on FLSD Docket 07/29/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 07-cr-20081-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 DARLI VELAZQUEZ-ARMAS,

       Defendant.
 ______________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Darli Velazquez-Armas’s

 (“Defendant”) Motion for Modification of Sentence under 18 U.S.C. § 3582(c)(2) Pursuant to

 Amendment 782. ECF No. [190] (“Motion”). The Motion seeks a sentence modification, arguing

 that the Court failed to consider Defendant’s acceptance of responsibility and his cooperation with

 the Government when it imposed his original sentence. The Motion appears to be raising a

 collateral attack to Defendant’s sentence, although Defendant has previously filed a petition for

 writ of habeas corpus pursuant to 28 U.S.C. § 2255, Case No. 10-cv-22171. See ECF Nos. [172]

 & [174]. As this Motion would constitute a successive § 2255 petition, this Court is without

 jurisdiction to address the issues raised. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or

 successive application permitted by this section is filed in the district court, the applicant shall

 move in the appropriate court of appeals for an order authorizing the district court to consider the

 application.” (emphasis added)). To date, the Court of Appeals for the Eleventh Circuit has not

 granted Defendant authorization to file a successive § 2255 petition.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [190], is

 DENIED.
Case 1:07-cr-20081-BB Document 192 Entered on FLSD Docket 07/29/2021 Page 2 of 2

                                                         Case No. 07-cr-20081-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on July 28, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Darli Valazquez-Armas
 78371-004
 Pollock FCI
 Inmate Mail/Parcels
 Post Office Box 4050
 Pollock, LA 71467




                                          2
